DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.  The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
Applicant's arguments have been thoroughly reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection. New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 21 has been amended to include the limitations of claim 32.  Thus, claim 32 fails to further limit the subject matter of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 23, 24, 26-36, 38, 40, and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., (US 2009/0042281; hereinafter “Chang”) in view of Hibino et al., (US 2006/0275888; hereinafter “Hibino”) and Spence et al., (US 2009/0298129; hereinafter “Spence”).
As to claims 21 and 32, Hibino teaches an automated method for processing a plurality of plurality of batches of cells of cells in a closed and sterile enclosure, the plurality of plurality of batches of cells being derived from a biological sample introduced into the enclosure, the plurality of plurality of batches of cells of cells each comprising one or more cell processing container, the automated method comprising:
automatically processing the plurality of plurality of batches of cells of cells with one or more reagents (see para [0068] et seq.); 
automatically analyzing at least one characteristic of the plurality of plurality of batches of cells of cells, wherein the automatically analyzing at least one characteristic of the plurality of plurality of batches of cells comprises analyzing at least a cell number (see para [0078] et seq.); and

Hibino teaches the invention substantially as claimed except for explicitly disclosing controlling an air pressure inside the enclosure to be greater than an air pressure outside the enclosure during incubation of the plurality of batches of cells.  However, in the art of cell cultivation this is consider conventional, see for example Chang.  
Chang teaches in system 200 illustrated in FIG. 2, holding areas 230, 232, and 236 are positioned away from any instrumentation and provide temporary resting areas, e.g., for sample containers. To illustrate, timing considerations sometimes dictate that a sample container should rest for a period of time, e.g., at a holding area. In addition, the holding areas are optionally used to carry out one or more processes. For example, filtration of samples, application of vacuum pressure, or UV exposure of the samples in the sample holder, are optionally carried out in a holding area. Chang also teaches at para [0239] et seq. the systems of the invention include one or more decontamination 
Chang also teaches the system includes a decontamination device (e.g., an air lock decontamination device, etc.) that comprises a first chamber that includes at least one system component (e.g., the cell culture dissociator, the material handling component, a container positioning device, and/or the like) disposed therein, and a second chamber (e.g., an ante-chamber, etc.) that communicates with the first chamber such that one or more containers are capable of being translocated between the first and second chambers. The first chamber generally comprises a substantially sterile environment. Typically, the second chamber communicates with the first chamber via a passageway. The passageway optionally comprises a movable sealing mechanism (reads on the claimed gates) that is structured to reversibly separate the first and second chambers from one another (see para [0052] et seq.)  
Hibino and Chang do not explicitly disclose a solid waste receptacle fluidly connected to the enclosure, wherein the solid waste receptacle is at a lower pressure than outside the system;
Spence teaches a solid waste receptacle 1630 fluidly connected to the enclosure, wherein the solid waste receptacle is at a lower pressure than outside the system via a vacuum pump (see Fig. 16 and para [0177] et seq.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in the combined system of Hibino and Chang a solid waste receptacle at a lower pressure, like that taught by Spence, for the obvious result of preventing waste particles from escaping the waste receptacle and contaminating the rest of the system.
As to claim 23, Hibino teaches the automated method is executable without any handling by a human operator (automatic culture apparatus see para [0059] et seq.)
As to claim 24, Hibino teaches measuring a particle count inside the enclosure (see para [0084] et seq.)
As to claims 26-28 Hibino teaches wherein:
the first plurality of batches of cells includes cells of a first type, and the processing of the first plurality of batches of cells is for transforming cells of the first type into cells of a third type; and
the second plurality of batches of cells includes cells of a second type, and the processing of the second plurality of batches of cells is for transforming cells of the second type into cells of a fourth type (see para [0100] et seq.)
As to claim 29, Hibino teaches the first plurality of batches of cells and the second plurality of batches of cells are automatically processed based on the particle count satisfying a predetermined criterion (see para [0106] et seq.)
As to claim 30, Hibino teaches automatically sterilizing the enclosure before between introducing the first and second plurality of batches of cells into the enclosure (see para [0103] et seq.)
As to claim 31, Hibino teaches automatically disposing waste material in a waste receptacle 18 selectively fluidly connected to the enclosure at a location remote from a majority of processing stations in the enclosure (see para [0112] et seq.)
As to claim 33, Hibino teaches automatically transferring the plurality of batches of cells from the enclosure to a closed and sterile incubator, the enclosure being selectively fluidly connected to the incubator;
incubating the at least one plurality of batches of cells;
automatically transferring the plurality of batches of cells from the incubator to the closed enclosure; 
an controlling a gate between the enclosure and the incubator to be open during the automatic transferring of the plurality of batches of cells from the enclosure to the incubator and the automatic transferring of the plurality of batches of cells from the incubator to the enclosure, the enclosure being fluidly connected to the incubator when the gate is open and the closed enclosure being sealed from the incubator when the gate is closed (see para [0102] et seq.)
As to claim 34, Hibino teaches automatically transferring the plurality of batches of cells from the enclosure to a closed and sterile centrifuge, the enclosure being selectively fluidly connected to the centrifuge;
centrifuging the at least one plurality of batches of cells;
automatically transferring the at least one plurality of batches of cells from the centrifuge to the closed enclosure; and
controlling a gate between the enclosure and the centrifuge to be open during the automatic transferring of the plurality of batches of cells from the enclosure to the centrifuge and the automatic transferring of the plurality of batches of cells from the centrifuge to the enclosure, the closed enclosure being fluidly connected to the centrifuge when the gate is open and the closed enclosure being sealed from the centrifuge when the gate is closed (see para [0068] et seq.)
As to claim 35, Hibino teaches automatically performing a passaging protocol for placing the cells from a first cell processing container to a plurality of second cell processing containers (see para [0070] et seq.)
As to claim 36, Hibino teaches controlling an environment in the enclosure to maintain the enclosure as at least a class 10 environment (see para [0084] et seq.)
As to claim 38, Hibino teaches introducing the biological sample into the enclosure;
automatically preparing the plurality of batches of cells from the sample after introduction of the biological sample and before processing of the plurality of batches of cells (see para [0088] et seq.)
As to claim 40, Hibino teaches automatically conducting quality assurance analysis, wherein the quality assurance analysis comprises: automatically reviewing the steps executed for the plurality of batches of cells and determining if pre-determined criteria were met during the processing of the plurality of batches of cells, and/or automatically producing a quality assurance report (see para [0023] et seq.)
As to claims 42, 44 and 45, Hibino teaches a step of direct filling a liquid from a supply container disposed inside the enclosure into a cell processing container disposed inside the enclosure (see para [0088] et seq.)  Note the exact amount of liquid dispensed at a time is obvious to try in order to determine the ideal results therefrom. The applicant is advised that the Supreme Court has clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try.  In this regard, the Supreme Court explained that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.”  An obviousness determination is not the result of a rigid formal disassociated from the consideration of the facts of the case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results.  Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved.  See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82, USPQ2d 1385, 1397 (2007), see MPEP 2143).
As to claim 43, Chang teaches after automatically processing the plurality of batches of cells, automatically harvesting the plurality of batches of cells for reception outside the enclosure, wherein the automatically harvesting comprises preparing the plurality of batches of cells for storage, or placing the plurality of batches of cells in a transport container (see para [0185] et seq.)
As to claim 46, Chang teaches the opening and closing of the gate is automatically controlled by a control unit (see para [0171] et seq.)
Claims 22, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hibino, Chang and Spence, as set forth in claim 21 above, in further view of Okano et al., (US 2013/0130361; hereinafter “Okano”).
As to claims 22 and 41, Hibino, Chang and Spence teach the invention substantially as claimed except for explicitly disclosing the plurality of batches of cells, the first plurality of batches of cells, and the second plurality of batches of cells are processed in compliance with good manufacturing practice (GMP) guidelines.  In the related art of automatic cell culturing, Okano teaches plurality of batches of cells are processed in compliance with good manufacturing practice (GMP) guidelines (see para [0065] et seq.)   Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have processed the plurality of batches of cells of Hibino in compliance with good manufacturing practices, like that in Okano, for the expected benefit of helping ensure proper handling and avoiding cross-contamination of samples. 
As to claim 39, Okano teaches automatically sterilizing the enclosure, without removing the plurality of batches of cells from the enclosure (see para [0058] et seq.)
Response to Arguments
Applicant’s arguments with respect to claims 21-24, 26-36, and 38-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798